                                        Danielle M. Ryman
                                        DRyman@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorney for Defendant
                                        SOUTHCENTRAL FOUNDATION

                                                           IN THE UNITED STATES DISTRICT COURT
                                                                  FOR THE DISTRICT OF ALASKA

                                        COLIN GRAHAM MEGLITSCH,
                                                             Plaintiff,
                                               v.                                           Case No. 3:20-cv-00190-JWS
                                        SOUTHCENTRAL FOUNDATION,
                                                             Defendant.

                                                                     ANSWER TO COMPLAINT

                                               Defendant Southcentral Foundation (“SCF”), by and through its attorneys,

                                        Perkins Coie LLP, hereby answers Plaintiff Colin Graham Meglitsch’s Complaint.

                                        Plaintiff reserves the right to amend this Answer based on information made available

                                        through discovery or further investigation.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                                                           JURISDICTION
     Anchorage, AK 99501-1981




                                               1.1.   Defendant admits the allegations in this paragraph.
         PERKINS COIE LLP




                                               1.2.   Defendant admits the allegation in this paragraph.



                                        ANSWER TO COMPLAINT
                                                                           -1-                                           149177530.2
                                        Meglitsch v. SCF
                                        Case No. 3:20-cv-00190-JWS
                                          Case 3:20-cv-00190-JWS Document 4 Filed 08/12/20 Page 1 of 5
                                              1.3.   This allegation contains a conclusion of law for which no answer is

                                        required. To the extent an answer is required, Defendant denies the same.

                                                                                FACTS

                                              2.1.   Defendant admits that Plaintiff was employed by Southcentral

                                        Foundation. All other allegations are denied.

                                              2.2.   Defendant denies the allegations in this paragraph.

                                              2.3.   Defendant denies the allegations in this paragraph.

                                              2.4.   Defendant denies the allegations in this paragraph.

                                              2.5.   Defendant denies the allegations in this paragraph.

                                              2.6.   Defendant denies the allegations in this paragraph.

                                              2.7.   Defendant denies the allegations in this paragraph.

                                              2.8.   Defendant denies the allegations in this paragraph.

                                              2.9.   Defendant denies the allegations in this paragraph.

                                              2.10. Defendant denies the allegations in this paragraph.

                                                                       CAUSES OF ACTION
                                                           Violation of Fair Labor Standards Act of 1938,
                                                                as amended (29 U.S.C. §201 et seq.).
907.279.8561 / Facsimile 907.276.3108




                                              3.1.   Defendant incorporates its answers to paragraph 2.1 through 2.10.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                              3.2.   Defendant denies the allegations in this paragraph.
         PERKINS COIE LLP




                                              3.3.   Defendant denies the allegations in this paragraph.




                                        ANSWER TO COMPLAINT
                                                                           -2-                                           149177530.2
                                        Meglitsch v. SCF
                                        Case No. 3:20-cv-00190-JWS
                                          Case 3:20-cv-00190-JWS Document 4 Filed 08/12/20 Page 2 of 5
                                               3.4.    Defendant denies the allegations in this paragraph.

                                               3.5.    Defendant denies the allegations in this paragraph.

                                               3.6.    Defendant denies the allegations in this paragraph.

                                               3.7.    Defendant denies the allegations in this paragraph.

                                               3.8.    Defendant denies the allegations in this paragraph.

                                                                       AFFIRMATIVE DEFENSES

                                               SCF asserts the following affirmative defenses and reserves the right to assert all

                                        other and further affirmative defenses, at law or in equity, that now exist or in the future

                                        may be available based on discovery and further factual investigation in this case.

                                               1.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff

                                        unreasonably failed to take advantage of available preventative or corrective

                                        opportunities to avoid harm.

                                               2.      Plaintiff’s claims are barred, in whole or in part, because the Fair Labor

                                        Standards Act does not apply to tribal organizations.

                                               3.      If the injuries and/or damages alleged in the Complaint occurred, such

                                        injuries were proximately caused by and/or were contributed to by Plaintiff’s own acts
907.279.8561 / Facsimile 907.276.3108




                                        or failures to act.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                               4.      All, or at least a portion, of the claims possibly asserted in this action are
         PERKINS COIE LLP




                                        barred by the applicable statute of limitations.



                                        ANSWER TO COMPLAINT
                                                                           -3-                                                149177530.2
                                        Meglitsch v. SCF
                                        Case No. 3:20-cv-00190-JWS
                                          Case 3:20-cv-00190-JWS Document 4 Filed 08/12/20 Page 3 of 5
                                               5.     If Plaintiff has suffered any damage as a result of the facts alleged in the

                                        Complaint, which Defendants deny, Plaintiff is not entitled to recover the amount of

                                        damages alleged, or any damages, due to his failure to make reasonable efforts to

                                        mitigate or minimize the damages incurred.

                                               6.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of

                                        unclean hands, estoppel, waiver, and laches.

                                               7.     Plaintiff’s claim for liquidated damages is barred in whole or in part

                                        because Defendant’s acts or omissions, if any, were in good faith and Defendant had

                                        reasonable grounds for believing that its acts or omissions, if any, were not a violation

                                        of applicable law.

                                               8.     Plaintiff’s claims may be barred, in whole or in part, by the doctrine of res

                                        judicata and/or collateral estoppel, including, but not limited to, the doctrines of issue

                                        preclusion and claim preclusion.

                                               9.     Plaintiff’s claims are barred, in whole or in part, because Defendant’s

                                        conduct as alleged in the Complaint was not knowing, willful, or intentional.

                                               10.    Defendant currently does not have sufficient knowledge or information on
907.279.8561 / Facsimile 907.276.3108




                                        which to form a belief as to whether it may have additional, as yet unstated, defenses
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        available. To the extent not set forth herein, Defendant reserves the right to assert
         PERKINS COIE LLP




                                        ANSWER TO COMPLAINT
                                                                           -4-                                              149177530.2
                                        Meglitsch v. SCF
                                        Case No. 3:20-cv-00190-JWS
                                          Case 3:20-cv-00190-JWS Document 4 Filed 08/12/20 Page 4 of 5
                                        additional defenses that become available or apparent during discovery and to amend

                                        their Answer accordingly.


                                              DATED: August 12, 2020.

                                                                               PERKINS COIE LLP

                                                                               s/Danielle M. Ryman____________________
                                                                               Danielle M. Ryman, Alaska Bar No. 9911071
                                                                               DRyman@perkinscoie.com
                                                                               PERKINS COIE LLP
                                                                               1029 West Third Avenue, Suite 300
                                                                               Anchorage, AK 99501-1981
                                                                               Telephone: 907.279.8561
                                                                               Facsimile: 907.276.3108
                                                                               Attorneys for Defendant
                                                                               SOUTHCENTRAL FOUNDATION

                                                                   CERTIFICATE OF SERVICE
                                        I hereby certify that on August 12, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-00190-JWS
                                        who are registered CM/ECF users will be served by the CM/ECF system.

                                        s/ Danielle M. Ryman
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        ANSWER TO COMPLAINT
                                                                           -5-                                            149177530.2
                                        Meglitsch v. SCF
                                        Case No. 3:20-cv-00190-JWS
                                          Case 3:20-cv-00190-JWS Document 4 Filed 08/12/20 Page 5 of 5
